Title: Notes on Speech of Minghy Metaha,Chief of the Chickasaw Nation, 7 March 1805
From: Jefferson, Thomas
To: 


                  
                     Mar. 7. 05.
                  
                  Minghy Metaha
                  The heads of the nation will be glad to see their but the distance so great that prevents them
                  he expected friendly talks & will carry them home
                  the talk now given very satisfactory concerng keepg their land. it will probably not be agreeable to exchange their country for any strange country
                  the Chickasaws will never agree to move out of their land for any other.
                  they will not answer now but when they get home to the nation will send an answer.
                  they begin to improve with the aids from us, & they will be more encouraged to industry on hearing this talk
                  when this talk is carried home he hopes we shall get answer to our satisfaction
                  this talk will be pleasing when carried home. they are a poor people cannot get tools to work. this will encourage them.
                  as to annuity we at such a distance may think they get the whole but they do not. one year’s annuity never went. year 1800.
                  
                     [have we informed him that was before we came to admn, that the war office was burnt & all it’s papers, so we knew nothing of it.]
                  
                  when the Convrs. treated for a road they desired a blacksmith or two & tools & they hope they shall recieve them.
                  tho the nation is small they are scattered over great country so that one would not be convenient enough.
                  would be glad of weavers, men who have wives to instruct them.
               